Citation Nr: 1206262	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  07-37 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus, to include as a residual of radiation therapy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



\


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2011, the Board remanded the claim to obtain the names of all medical care providers that have treated the Veteran, to obtain a medical opinion regarding the Veteran's tinnitus, and for readjudication of the claim.  In June 2011, the Appeals Management Center (AMC) sent the Veteran a letter requesting information regarding his medical care providers.  No response to this letter has been received.  In July and October 2011, the Veteran was provided VA examinations.  In particular, the October 2011 examiner provided the requested opinion concerning any connection between the Veteran's tinnitus and his service-connected supraglottic squamous cell carcinoma, and appropriate reasons and bases were provided to support the given opinion.  The claim was readjudicated by means of a November 2011 Supplemental Statement of the Case.  Thus, the Board finds that the AMC has substantially complied with the June 2011 remand directives.  Accordingly, no further remand is necessary as to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008). 


FINDING OF FACT

Any current tinnitus is unrelated to service or to a disease or injury of service origin.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  
	
They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a March 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Another letter issued in March 2006 advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  As these letters were sent prior to the October 2006 adjudication of the claim, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center have been obtained.  VA examinations have been performed.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).



Factual Background and Analysis-Service Connection

The Veteran has alleged that he has tinnitus that has been aggravated as a result of his radiation therapy for his service-connected squamous cell carcinoma of the larynx and supraglottis disability.

The service treatment records contain no treatment for or complaints of hearing loss or tinnitus.  

In a June 1999 treatment note, the Veteran reported that his wife's doctor had indicated that the Veteran had an ear infection.  The Veteran reported that he was prescribed medication for his ear infection from a private physician.

The Veteran underwent a VA audio examination in August 2006.  The examiner noted that no middle ear dysfunction was recorded and no private sector medical records for treatment of middle ear disease were located.  The report reflects the Veteran's statement that his tinnitus started in 1997.  The examiner considered the Veteran's report of experiencing acoustic trauma while on active duty and concluded that as the Veteran's tinnitus did not start until 1997, it was less likely than not that the Veteran's tinnitus was linked to acoustic trauma during active duty.  The examiner further opined that he could not resolve the issue of tinnitus as a consequence of cancer of the throat without resorting to mere speculation.  The examiner noted that tinnitus is a symptom associated with middle ear disease and middle ear disease is a symptom associated with throat cancer.  The examiner indicated that the available records did not support such a history of ear disease as all the ear examinations were found negative for otitis media.  The examiner also noted that the reports for the private sector from 1999 for treatment of ear disease were not found.  The examiner concluded that the issue of whether tinnitus is secondary to hearing loss due to radiation therapy cannot be answered without resorting to mere speculation.  However, as far as the examiner could determine from the Veteran's history, the tinnitus pre-dated the radiation therapy.

In an October 2006 records review, a VA oncologist determined that it was unlikely that the Veteran's hearing loss was caused by or a result of radiation therapy for laryngeal cancer.  However, the oncologist only addressed the Veteran's hearing loss and did not address the Veteran's tinnitus disability and whether it was caused or aggravated by radiation therapy for the laryngeal cancer.

On VA audiological examination in July 2011, the examiner noted that the claims file was reviewed.  After performing an audiological examination, the examiner stated that she could not provide a medical opinion regarding whether the Veteran's current tinnitus was due to his service-connected squamous cell carcinoma.  She wrote that the expertise needed to provide that opinion lies outside of her scope of practice.

The Veteran underwent additional VA examination in October 2011.  The Veteran described his tinnitus as "ringing."  The examiner recorded the Veteran's report that although his tinnitus existed prior to his undergoing radiation therapy for his squamous cell carcinoma, it worsened after his radiation treatment.  The examiner commented that on review of the medical records, there was no mention or documentation of tinnitus in the ear/nose/therapy follow-up  notes.  The examiner explained that while tinnitus can be caused by external beam radiation to the head and neck with subsequent Eustachian tube dysfunction, this type of tinnitus would not present itself as the classic "ringing in the ears" that the Veteran reported.  The examiner further noted that tinnitus can be caused by ototoxic chemotherapy medications; however, the Veteran had not received any of those medications.  For those reasons, the examiner opined that it was less likely as not that the Veteran's current complaints of tinnitus were secondary to treatment for his service connected squamous cell carcinoma.

Based on a review of the evidence, the Board finds that service connection is not warranted for tinnitus.  As reviewed above, the medical evidence does not show, and the Veteran does not currently claim, that any signs, symptoms, or diagnoses of tinnitus were present before 1997-approximately 26 years after the Veteran left active duty.  The passage of many years between discharge from active service and the first signs or symptoms of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, neither the service treatment records nor the Veteran himself currently indicate that tinnitus was manifest during the Veteran's active duty service.  In fact, the August 2006 VA audiologist opined that it was less likely than not that any current tinnitus was linked to acoustic trauma during active duty service.  No evidence of record contradicts the August 2006 VA examiner's opinion.  Without evidence of an in-service incurrence and a competent, credible nexus to that in-service incurrence, service connection for tinnitus cannot be granted on a direct basis.  

The Veteran's primary contention is that his presently diagnosed tinnitus resulted from radiation therapy for his service-connected squamous cell carcinoma of the larynx and supraglottis disability.  However, the only evidence which gives any indication of a positive nexus between the Veteran's tinnitus comes from the Veteran himself.  There is no indication that the Veteran has had any medical training.  He has not claimed to have a degree in medicine.  He has not claimed to have taken and/or completed any courses in nursing.  He has not claimed to have any experience in the medical field.  As such, his statements are considered lay evidence.  He is competent to testify as to symptoms he is able to observe.  However, in this particular case, the Veteran is offering his opinion regarding a medical etiology concerning inner workings of the Veteran's body that are not apparent to an untrained observer.  This is not a matter involving varicose veins, a dislocated shoulder, tinnitus, or other symptom capable of observing through the senses.  This matter involves an opinion regarding the effects of radiation therapy for cancer.  As such, it involves a complex medical situation.  Laypersons have been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, in this particular situation, the Veteran's statements are not considered to be competent nexus evidence and have no probative value when considered for this purpose.

Turning to the medical evidence, none of the medical opinions of record support the Veteran's contention.  Specifically, the October 2011 VA examiner considered the Veteran's contentions but opined that it was less likely as not that the Veteran's current complaints of tinnitus were secondary to treatment for his service connected squamous cell carcinoma.  Ultimately, the Board finds the opinion of the October 2011 VA examiner to be the most persuasive evidence of record, as the October 2011 VA examiner had a degree in medicine, performed a thorough examination of the Veteran, reviewed the evidence of record pertaining to the particular case at hand, discussed possible etiologies, and gave adequate support for his given opinion.  As such, the above opinion was provided in light of the recorded history of the disability.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file is an important factor, although not the single factor, in assessing the probative value of a medical opinion).  The Board also notes that detailed information included in the examination report reflects that the physician was "informed of the relevant facts" concerning the Veteran's claimed tinnitus.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  As such, the Board finds that the October 2011 VA opinion to be very probative competent evidence against a secondary relationship, and it outweighs the other evidence of record.  Therefore, service connection for tinnitus is not warranted on a secondary basis.

In making the above determination the Board has considered the benefit-of-the-doubt doctrine.  However, the evidence in this case preponderates against the claim and that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for tinnitus, to include as a residual of radiation therapy, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


